
	
		I
		112th CONGRESS
		1st Session
		H. R. 2974
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Ms. Moore (for
			 herself and Ms. Lee of California)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 49, United States Code, to require that
		  not less than 10 percent of the amounts made available for certain high-speed
		  rail projects be expended through small business concerns owned and controlled
		  by socially and economically disadvantaged individuals, and for other
		  purposes.
	
	
		1.FindingsCongress finds the following:
			(1)Encouraging the participation in Federal
			 contracting of small businesses owned and controlled by socially and
			 economically disadvantaged individuals is in the Federal Government’s interest,
			 helps spur competition and innovation, and supports community-level economic
			 revitalization and entrepreneurship.
			(2)Small businesses are key engines of
			 economic growth, but they have had difficulties accessing Federal contracting
			 and procurement opportunities and participating in federally funded projects,
			 particularly in the area of transportation.
			(3)Congress has supported efforts to ensure
			 that small businesses owned and controlled by socially and economically
			 disadvantaged individuals are regular participants in projects funded by
			 agencies throughout the Federal Government.
			(4)The United States Department of
			 Transportation has used Disadvantaged Business Enterprise programs to ensure
			 nondiscrimination in the award and administration of contracts by entities
			 receiving funds through the Department's highway, transit, and airport
			 financial assistance programs.
			(5)Congress and the
			 Department have also worked to ensure that—
				(A)Disadvantaged Business Enterprise programs
			 are narrowly tailored to provide a level playing field on which small
			 businesses owned and controlled by socially and economically disadvantaged
			 individuals can compete fairly for contracts awarded by entities receiving
			 Department assistance;
				(B)only small
			 businesses that meet the eligibility requirements for Disadvantaged Business
			 Enterprise programs are permitted to participate in such programs;
				(C)Disadvantaged
			 Business Enterprise programs assist the development of small businesses that
			 can compete successfully in the marketplace outside of such programs;
			 and
				(D)recipients of
			 Department assistance have appropriate flexibility in providing opportunities
			 for small businesses owned and controlled by socially and economically
			 disadvantaged individuals.
				(6)Congress has supported efforts to encourage
			 veteran-owned small businesses to participate in Federal contracting and
			 procurement opportunities, including by creating and strengthening programs and
			 institutions for veterans who own or operate small businesses and requiring the
			 President to establish an annual Government-wide goal of at least 3 percent for
			 the award of procurement contracts to small businesses owned by
			 service-disabled veterans.
			2.Participation of
			 disadvantaged business enterprises in high-speed rail projects
			(a)In
			 generalChapter 261 of title
			 49, United States Code, is amended by adding at the end the following new
			 section:
				
					26107.Disadvantaged
				business enterprises
						(a)In
				generalExcept as provided in
				subsection (b), not less than 10 percent of the amounts made available for any
				project under sections 26101 and 26106 shall be expended through small business
				concerns owned and controlled by socially and economically disadvantaged
				individuals.
						(b)Exception
							(1)Determination by
				SecretaryIf the Secretary
				determines that the requirement of subsection (a) will prevent the satisfactory
				completion of a project described in such subsection because of a lack of
				competitive bids by small business concerns owned and controlled by socially
				and economically disadvantaged individuals, the Secretary may, with respect to
				such project, reduce the percentage stated in such subsection to the extent
				necessary to ensure satisfactory completion of such project.
							(2)Report to
				CongressIf the Secretary reduces the percentage as provided in
				paragraph (1), the Secretary shall submit to Congress a report describing the
				reduction and how the Secretary determined that the reduction was necessary to
				ensure satisfactory completion of the project involved.
							(c)Uniform
				certification criteriaThe Secretary shall establish minimum
				uniform criteria for a recipient of funds under section 26101 or 26106 to use
				in certifying whether a small business concern qualifies for purposes of this
				section. Such minimum criteria shall include on-site visits, personal
				interviews, licenses, analysis of stock ownership, listing of equipment,
				analysis of bonding capacity, listing of work completed, resume of principal
				owners, financial capacity, and type of work preferred.
						(d)Compliance with
				court ordersNothing in this section limits the eligibility of a
				person to receive funds made available under section 26101 or 26106 if the
				person is prevented, in whole or in part, from satisfying a requirement of this
				section because a Federal court issues a final order finding that such
				requirement is unconstitutional.
						(e)DefinitionsIn this section, the following definitions
				apply:
							(1)Small business
				concernThe term small
				business concern has the meaning given such term in section 3(a) of the
				Small Business Act (15 U.S.C. 632(a)), except that such term does not include
				any concern, or group of concerns controlled by the same socially and
				economically disadvantaged individual or individuals, which has gross receipts
				over the preceding 3 fiscal years averaging in excess of $19,570,000 per year.
				The Secretary shall adjust annually for inflation the threshold amount in the
				preceding sentence.
							(2)Socially and
				economically disadvantaged individualsThe term socially
				and economically disadvantaged individuals has the meaning given such
				term in section 8(d)(3)(C) of the Small Business Act (15 U.S.C. 637(d)(3)(C))
				and relevant subcontracting regulations issued under such Act, except that
				women shall be presumed to be socially and economically disadvantaged
				individuals.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 26106 the following
			 new item:
				
					
						26107. Disadvantaged business
				enterprises.
					
					.
			3.Sense of Congress
			 regarding veteran-owned small businessesIt is the sense of Congress that the Federal
			 Government should continue to encourage participation by veteran-owned small
			 businesses in Federal contracting and procurement opportunities and federally
			 funded projects, including by making veteran-owned businesses a key part of the
			 small business programs of the Department of Transportation and other Federal
			 agencies.
		
